Name: 2000/212/EC: Commission Decision of 3 March 2000 amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(2000) 526) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  health;  animal product;  trade
 Date Published: 2000-03-14

 Avis juridique important|32000D02122000/212/EC: Commission Decision of 3 March 2000 amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(2000) 526) (Text with EEA relevance) Official Journal L 065 , 14/03/2000 P. 0033 - 0034COMMISSION DECISIONof 3 March 2000amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat(notified under document number C(2000) 526)(Text with EEA relevance)(2000/212/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Council Decision 98/603/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Provisional lists of establishments producing rabbit meat and farmed game meat have been drawn up by Commission Decision 97/467/EC(3) as last amended by Commission Decision 1999/757/EC(4).(2) Russia has sent a list of establishments producing rabbit meat and farmed game meat and for which the responsible authorities certify that the establishment is in accordance with Community rules.(3) A provisional list of establishments producing rabbit meat and farmed game meat can thus be drawn up for Russia.(4) A Community veterinary mission has show, that the structure and organisation of the competent authority responsible for the approval of the establishments are sufficient and that the powers available to that competent authority guarantees that it can provide the implementation of Community rules; whereas these checks included on-the-spot inspection in the establishment appearing on the list which have shown that the hygiene standards of this establishment are sufficient.(5) Commission Decision 97/467/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I of Decision 97/467/EC is amended as follows:(a) After point 6 of the legend the following text is added: "7 = PaÃ ­ses y establecimientos que cumplen todos los requisitos del apartado 1 del artÃ ­culo 2 de la DecisiÃ ³n 95/408/CE del Consejo.Lande og virksomheder, der opfylder alle betingelserne I artikel 2, stk. 1, I RÃ ¥dets beslutning 95/408/EF.LÃ ¤nder und Betriebe, die alle Anforderungen des Artikels 2 Absatz 1 der Entscheidung 95/408/EG des Rates erfÃ ¼llen.Ã §Ã Ã Ã µÃ  Ã ºÃ ±Ã ¹ Ã µÃ ³Ã ºÃ ±Ã Ã ±Ã Ã Ã ¬Ã Ã µÃ ¹Ã  ÃÃ ¿Ã ÃÃ »Ã ·Ã Ã ¿Ã Ã ½ Ã Ã ¹Ã  ÃÃ Ã ¿Ã ÃÃ ¿Ã ¸Ã ­Ã Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 2 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ·Ã  Ã ±ÃÃ Ã Ã ±Ã Ã ·Ã  95/408/Ã Ã  Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã .Countries and establishments complying with all requirements of Article 2(1) of Council Decision 95/408/EC.Pays et Ã ©tablissements remplissant l'ensemble des dispositions de l'article 2, paragraphe 1, de la dÃ ©cision 95/408/CE du Conseil.Paesi e stabilimenti che ottemperano a tutte le disposizioni dell'articolo 2, paragrafo 1, della decisione 95/408/CE del Consiglio.Landen en inrichtingen die voldoen aan al de voorwaarden van artikel 2, lid 1, van Beschikking 95/408/EG van de Raad.PaÃ ­ses e estabelecimentos que respeitam todas as exigÃ ªncias do n.o 1 do artigo 2.o da DecisÃ £o 95/408/CE do Conselho.Neuvoston pÃ ¤Ã ¤tÃ ¶ksen 95/408/EY 2 artiklan 1 kohdan kaikki vaatimukset tÃ ¤yttÃ ¤vÃ ¤t maat ja laitokset.LÃ ¤nder och anlÃ ¤ggningar som uppfyller alla krav i artikel 2.1 i rÃ ¥dets beslut 95/408/EG."(b) The text of the Annex to this Decision is added.Article 2This Decision shall apply from 20 February 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 March 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 199, 26.7.1997, p. 57.(4) OJ L 300, 23.11.1999, p. 25.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"PaÃ ­s: Rusia/Land: Rusland/Land: RuÃ land/Ã §Ã Ã Ã ±: Ã ¡Ã Ã Ã ¯Ã ±/Country: Russia/Pays: Russie/Paese: Russia/Land: Rusland/PaÃ ­s: RÃ ºssia/Maa: VenÃ ¤jÃ ¤/Land: Ryssland>TABLE>"